         Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 1 of 28




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      Criminal No. 18-CR-68 (BAH)
                                              :
MICHAEL AFRAM ORJI,                           :
                                              :
                        Defendant.            :

              GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits its Memorandum in Aid of Sentencing.            The

government recommends that the defendant, Michael Afram Orji (the “Defendant”), be sentenced

to a term of imprisonment of 87 months, which represents the middle of the Estimated Guidelines

Range in the parties’ plea agreement, to be followed by five years of supervised release. The

government respectfully submits that such a sentence would adequately serve the interests of

justice as codified in 18 U.S.C. § 3553(a).   In support of this motion, and to assist the Court in

fashioning an appropriate sentence, the Government submits the following:

                        FACTUAL AND PROCEDURAL BACKGROUND

       The government adopts and incorporates herein the facts as set forth in the Un-Redacted

Statement of Offense and Redacted Statement of Offense, see ECF No. 18. The Defendant was

a prolific fraudster.   Over the course of more than two years, from in or about August 2015

through November 2017, he conspired to participate in at least seven bank fraud schemes involving

at least 10 victims and more than $5.7 million in intended losses. The Defendant was also a

highly sophisticated money launderer, who worked with a network of co-conspirators to rapidly

launder fraud proceeds and ensure that victims, once defrauded, could not recover their losses.
         Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 2 of 28




The Defendant was apprehended as a result of an investigation involving the Federal Bureau of

Investigation, U.S. Secret Service, Federal Deposit Insurance Corporation-Office of Inspector

General, U.S. Postal Inspection Service, the District of Columbia Office of Inspector General, and

the Metropolitan Police Department.

       The Defendant’s fraud schemes primarily involved either stolen checks or business e-mail

compromise (“BEC”) schemes.        In a typical stolen check scheme, the Defendant and/or co-

conspirators would obtain large-dollar stolen checks intended for third parties, establish sham

corporations and bank accounts in the names of the third parties for whom the checks were

intended, and deposit or attempt to deposit the stolen checks into the sham bank accounts under

the control of the Defendant or co-conspirators.        In a typical BEC scheme, a co-conspirator

working online would trick a company or individual using “spoofed,” or fake, e-mails into

transferring large sums of money into bank accounts controlled by the Defendant or other members

of the conspiracy for a fictitious transaction.     The Defendant typically used false aliases and

forged driver’s licenses to establish the bank accounts used in the schemes.

       After receiving the fraud proceeds, the Defendant and/or co-conspirators would then

knowingly conduct or attempt to conduct a variety of laundering transactions to drain the proceeds

from the bank accounts, for the purpose of concealing or disguising the nature, location, source,

ownership, or control of the criminal proceeds.         As with the accounts used to facilitate the

underlying bank fraud offenses, the Defendant typically used false aliases and forged driver’s

licenses in laundering the proceeds of the fraud.

       Specific schemes in furtherance of the conspiracy are described below:



                                                    2
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 3 of 28




VICTIM 1

       VICTIM 1 is a company in Baltimore, Maryland.        On or about December 9, 2015,

VICTIM 1 issued a check for $291,086.66 payable to the TENNESSEE COMPANY, a company

with which VICTIM 1 had worked for over three years.       On or about January 7, 2016, the

TENNESSEE COMPANY notified VICTIM 1 that it never received the check.

       On or about December 17, 2015, a new business entity was registered in Maryland under

a name similar to that of the TENNESSEE COMPANY. On or about December 21, 2015, the

Defendant entered a PNC Bank branch in Laurel, Maryland and provided a false Ohio driver’s

license in the name of Walter Douglas to open two business bank accounts in the name of the

above-referenced similar name, PNC Bank Account 2318and PNC Bank 2326.

       On or about December 23, 2015, the Defendant caused a third party to deposit the

$291,086.66 check from VICTIM 1 into PNC Bank Account 2318.        Following that deposit, the

Defendant drained the account through transactions including cash withdrawals, checks, and

transfers to other bank accounts. Relevant transactions are summarized below:

Table 1:    PNC Account 2318, in name similar to that of TENNESSEE COMPANY

 Date                Amount     Transaction
 12/23/15         $291,086.66   Check deposit from VICTIM 1
 12/29/15           $5,000.00   Cash withdrawal
 12/29/15         $185,000.00   Telephone transfer to PNC Account 6681 in the name of CO-
                                CONSPIRATOR COMPANY 1
 12/31/15           $8,000.00   Cash withdrawal
 12/31/15          $70,000.00   Wire transfer to CO-CONSPIRATOR COMPANY 2
 1/4/16            $15,000.00   Cashier’s check to CO-CONSPIRATOR COMPANY 3
 1/4/16             $5,000.00   Cash withdrawal
 1/8/16             $2,800.00   Check to CO-CONSPIRATOR COMPANY 1




                                              3
         Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 4 of 28




       On or about December 29, 2015, a telephone transfer of $185,000 was initiated from PNC

Account 2318 into PNC Account 6681, held in the name of CO-CONSPIRATOR COMPANY 1.

On or about January 8, 2015, a check was written in the amount of $2,800, drawn on PNC Account

2318, and deposited into PNC Account 6681, held in the name of CO-CONSPIRATOR

COMPANY 1.

       In fact, CO-CONSPIRATOR COMPANY 1 was another shell company established by the

Defendant to launder the proceeds of this (and other) schemes. The Defendant had previously

opened PNC Account 6681 in the name of CO-CONSPIRATOR COMPANY 1 on or about

September 14, 2015, using the false alias Glenn Briggs. CO-CONSPIRATOR COMPANY 1

was registered as a business entity in Maryland on or about August 17, 2015, listing Glenn Briggs

as the resident agent.

       Beginning on or about December 29, 2015, the Defendant drained PNC Account 6681 in

the name of CO-CONSPIRATOR COMPANY 1 through cash withdrawals, a cashier’s check, a

wire transfer, and other transactions. Relevant transactions are summarized below:

Table 2: PNC Account 6681, CO-CONSPIRATOR COMPANY 1

 Date                  Amount     Transaction
 12/29/15           $185,000.00   Telephone transfer from PNC Account 2318
 12/29/15             $8,000.00   Cash withdrawal
 12/29/15           $140,000.00   Wire transfer to CO-CONSPIRATOR COMPANY 4
 12/31/15             $7,500.00   Cash withdrawal
 1/4/16              $25,000.00   Cashier’s check to CO-CONSPIRATOR COMPANY 4
 1/8/16               $2,800.00   Check deposit from PNC Account 2318
 1/8/16                 $600.00   ATM withdrawal




                                               4
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 5 of 28




VICTIM 2

          VICTIM 2 is an individual with an account at Capital One Bank. On or about August 18,

2015, VICTIM 2 notified Capital One Bank that VICTIM 2 would be traveling internationally

until on or about August 30, 2015.     The call was received by CO-CONSPIRATOR 1.           On or

about the same day, August 18, 2015, an individual claiming to be VICTIM 2 placed an expedited

check order for VICTIM 2’s checking account. The checks were sent while VICTIM 2 was out

of the country.

          On or about August 21, 2015, CO-CONSPIRATOR 1 impersonated VICTIM 2 in a call to

Capital One customer service to request a transfer of $130,000.00 from VICTIM 2’s savings

account into VICTIM 2’s checking account.            Within days, the $130,000.00 was liquidated

through two fraudulent checks: a check for $92,000.00 payable to CO-CONSPIRATOR

COMPANY 5, negotiated on or about August 24, 2015; and a check for $43,000.00 payable to

CO-CONSPIRATOR COMPANY 1, negotiated on or about August 25, 2015.

          The Defendant opened Capital One Account 7983 in the name of CO-CONSPIRATOR

COMPANY 1 on or about August 21, 2015, in the District of Columbia, using the false alias Glenn

Briggs.     Significantly, this was just three days after VICTIM 2 notified Capital One Bank about

VICTIM 2’s upcoming travel, and it was the same day that CO-CONSPIRATOR 1 fraudulently

impersonated VICTIM 2 to Capital One to request the transfer of VICTIM 2’s assets.

          The Defendant then deposited the $92,000.00 check from VICTIM 2’s account into Capital

One Account 7983 on or about August 25, 2015.           The Defendant then rapidly liquidated the

proceeds through ATM withdrawals, cash withdrawals, outgoing checks, and debit card purchases.



                                                 5
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 6 of 28




VICTIM 3

       VICTIM 3 is an individual with a retirement account at Charles Schwab. On or about

August 27, 2015, the third-party administrator of VICTIM 3’s retirement account was fraudulently

induced into making a wire transfer in the amount of $170,000.00 from VICTIM 3’s retirement

account into TD Bank Account 2079.          On or about September 4, 2015, the third-party

administrator was fraudulently induced into making another wire transfer in the amount of

$170,000.00 from VICTIM 3’s retirement account into TD Bank Account 2079.

       In fact, the Defendant opened TD Bank Account 2079 on or about August 20, 2015, in the

name of CO-CONSPIRATOR COMPANY 1.               The Defendant used the false alias Glenn Briggs

in opening the bank account.      Following the fraudulent wire transfers from VICTIM 3’s

retirement account, the Defendant rapidly liquidated the proceeds through ATM withdrawals, debit

card purchases, and wire transfers. Relevant transactions are summarized below:

Table 3:    TD Bank Account 2079, CO-CONSPIRATOR COMPANY 1

 Date                Amount      Transaction
 8/27/15          $170,000.00    Wire transfer from VICTIM 3’s retirement account
 9/1/15               $605.99    ATM withdrawal
 9/1/15            $80,000.00    Wire transfer to CO-CONSPIRATOR COMPANY 4
 9/1/15            $60,000.00    Wire transfer to CO-CONSPIRATOR COMPANY 6
 9/1/15             $5,000.00    Cash withdrawal
 9/3/15               $700.00    ATM withdrawal
 9/4/15           $170,000.00    Wire transfer from VICTIM 3’s retirement account
 9/8/15            $78,150.20    Wire transfer to CO-CONSPIRATOR COMPANY 4
 9/8/15            $71,200.00    Wire transfer to CO-CONSPIRATOR COMPANY 7
 9/8/15             $3,000.00    Cash withdrawal
 9/11/15           $18,000.00    Wire transfer to CO-CONSPIRATOR COMPANY 4
 9/14/15              $603.50    ATM withdrawal




                                               6
         Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 7 of 28




VICTIM 4 and VICTIM 5

       VICTIM 4 is a company based in Branchburg, New Jersey.          VICTIM 5 is a company

based in Maplewood, New Jersey. The ILLINOIS COMPANY is a company with an address in

Chicago, Illinois.

       On or about November 7, 2016, the Defendant traveled by airline from Arlington, Virginia

to Boston, Massachusetts, using the false alias Marc Bennett. On or about November 7, 2016, in

Rhode Island, the Defendant opened Citizens Bank Account 6958 and Citizens Bank Account

6893, under a name similar to that of the ILLINOIS COMPANY, except the accounts were

associated with an address in Providence, Rhode Island.   The Defendant used the false alias Tony

Johnson in opening the accounts.

       On or about November 10, 2016, the Defendant deposited a stolen check in the amount of

$1,482,496.40 from VICTIM 4 and payable to the ILLINOIS COMPANY into Citizens Bank

Account 6958.    Also on or about November 10, 2016, the Defendant deposited a stolen check in

the amount of $332,418.89 from VICTIM 5 and payable to the ILLINOIS COMPANY into

Citizens Bank Account 6893.    The Defendant was unsuccessful in withdrawing any of the funds

from this scheme.

VICTIM 6

       VICTIM 6 is a company based in Houston, Texas.           On or about January 31, 2017,

VICTIM 6 was fraudulently induced into making a wire transfer in the amount of $1,792.68 into

Wells Fargo Account 3302 in the name of CO-CONSPIRATOR COMPANY 8.                   On or about

February 2, 2017, VICTIM 6 was fraudulently induced into making another wire transfer in the

                                               7
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 8 of 28




amount of $379,000.00 into Wells Fargo Account 3302.    VICTIM 6 mistakenly believed it was

making payments to a business partner.

       In fact, the Defendant opened Wells Fargo Account 3302 on or about December 19, 2016,

in the name of CO-CONSPIRATOR COMPANY 8, using the false alias Brian Hinsley.

Following the fraudulent wire transfers from VICTIM 6, the Defendant rapidly liquidated the

proceeds through ATM withdrawals, cash withdrawals, debit card purchases, and wire transfers.

Relevant transactions are summarized below:

Table 4:    Wells Fargo Account 3302, CO-CONSPIRATOR COMPANY 8

 Date                Amount     Transaction
 1/31/17            $1,792.68   Wire transfer from VICTIM 6
 2/2/17           $379,000.00   Wire transfer from VICTIM 6
 2/2/17            $92,750.15   Check to CO-CONSPIRATOR COMPANY 9
 2/3/17             $6,670.00   Check to CO-CONSPIRATOR 2
 2/3/17             $5,920.75   Check to CO-CONSPIRATOR 3
 2/3/17             $6,815.55   Check to CO-CONSPIRATOR 4
 2/3/17             $7,260.30   Check to CO-CONSPIRATOR 5
 2/3/17            $87,540.25   Check to CO-CONSPIRATOR COMPANY 10
 2/3/17            $98,240.50   Check to CO-CONSPIRATOR COMPANY 11
 2/6/17               $304.99   ATM withdrawal
 2/7/17               $200.00   ATM withdrawal
 2/7/17             $5,000.00   Cash withdrawal
 2/7/17             $5,470.80   Check to CO-CONSPIRATOR 3
 2/7/17             $6,250.40   Check to CO-CONSPIRATOR 6
 2/8/17             $8,500.00   Check to CO-CONSPIRATOR 4
 2/8/17             $4,500.00   Check to CO-CONSPIRATOR 3
 2/8/17             $5,750.75   Check to CO-CONSPIRATOR 7
 2/8/17             $7,140.25   Check to CO-CONSPIRATOR 8
 2/8/17             $6,407.40   Check to CO-CONSPIRATOR 9
 2/8/17             $7,540.00   Check to CO-CONSPIRATOR 10
 2/8/17             $8,237.15   Check to CO-CONSPIRATOR 11
 2/9/17             $5,850.00   Check to CO-CONSPIRATOR 12




                                              8
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 9 of 28




       The Defendant opened Citibank Account 8636 on or about December 20, 2016, in the name

of CO-CONSPIRATOR COMPANY 9, using the false alias Brian Hinsley.                On or about

February 2, 2017, the Defendant deposited the above-mentioned check in the amount of

$92,750.15 into Citibank Account 8636. After the deposit, the Defendant drained the account

through transactions including a cash withdrawal, ATM withdrawals, and debit card purchases.

       The Defendant opened Bank of America Account 6583 on or about September 27, 2016,

in the name of CO-CONSPIRATOR COMPANY 10, using the false alias Marc Bennett.           On or

about February 2, 2017, the Defendant deposited the above mentioned check (in Table 4) for

$87,540.25 payable to CO-CONSPIRATOR COMPANY 10 into Bank of America Account 6583.

Following the check deposit, the Defendant drained the account through transactions including

cash withdrawals, outgoing wire transfers, and a cashier’s check in the amount of $48,540.40,

purchased on or about February 6, 2017, and payable to CO-CONSPIRATOR COMPANY 9.

VICTIM 7

       VICTIM 7 is an individual in New Jersey.   On or about August 2, 2017, VICTIM 7 was

fraudulently induced into making a wire transfer in the amount of $63,000.00 into TD Bank

Account 2526.    VICTIM 7 mistakenly believed the payment was going to an attorney in

connection with the purchase of a home.

       In fact, the Defendant opened TD Bank Account 2526 on or about May 15, 2017 in the

name of CO-CONSPIRATOR COMPANY 12, using the false alias John Dwayne Lawler.               On

or about the same date, the Defendant opened several other associated TD Bank accounts in the

name of CO-CONSPIRATOR COMPANY 12, using the false alias John Dwayne Lawler,

including account numbers ending in 2542, 2568, and 2534.       Following the fraudulent wire

                                              9
          Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 10 of 28




transfer from VICTIM 7, the Defendant rapidly liquidated the proceeds through transactions

including online transfers to associated accounts in the name of CO-CONSPIRATOR COMPANY

12, ATM withdrawals, and checks. Relevant transactions are summarized below:

Table 5:    TD Bank Account 2526, CO-CONSPIRATOR COMPANY 12

 Date                Amount Transaction
 8/2/17            $63,000.00 Wire transfer from VICTIM 7
 8/2/17             $6,000.00 Online transfer to TD Bank account number ending in 2542 in
                              the name of CO-CONSPIRATOR COMPANY 12
 8/2/17             $5,200.00 Online transfer to TD Bank account number ending in 2568 in
                              the name of CO-CONSPIRATOR COMPANY 12
 8/2/17             $5,000.00 Online transfer to TD Bank account number ending in 2534 in
                              the name of CO-CONSPIRATOR COMPANY 12
 8/2/17               $703.00 ATM withdrawal
 8/3/17             $5,965.00 Check to CO-CONSPIRATOR 13
 8/3/17             $7,950.00 Check to CO-CONSPIRATOR 14
 8/3/17            $25,000.00 Check to CO-CONSPIRATOR 15
 8/3/17             $6,785.00 Check to CO-CONSPIRATOR 16
 8/4/17               $704.99 ATM withdrawal
 8/4/17             $5,000.00 Online transfer from TD Bank account number ending in
                              2568 in the name of CO-CONSPIRATOR COMPANY 12
 8/7/17             $2,000.00 Online transfer from TD Bank account number ending in
                              2542 in the name of CO-CONSPIRATOR COMPANY 12
 8/7/17              $600.00 Online transfer to TD Bank account number ending in 2534 in
                              the name of CO-CONSPIRATOR COMPANY 12
 8/8/15             $1,800.00 Online transfer to TD Bank account number ending in 2534 in
                              the name of CO-CONSPIRATOR COMPANY 12

       In this scheme, part of the Defendant’s laundering methodology was to layer the criminal

proceeds from VICTIM 7 through other fraudulent accounts the Defendant also opened at TD

Bank, including TD Bank accounts ending in ending in 2542, 2568, and 2534.

       Specifically, following the above-mentioned online transfer in the amount of $6,000.00

into TD Bank account number ending in 2542, the Defendant drained the account through an ATM




                                              10
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 11 of 28




withdrawal, debit card purchases, and a return online transfer in the amount of $2,000.00 back into

TD Bank Account 2526 on or about August 7, 2017.

       Following the above-mentioned online transfer in the amount of $5,200.00 into TD Bank

account number ending in 2568, the Defendant made a return online transfer in the amount of

$5,000.00 back into TD Bank Account 2526 on or about August 4, 2017.

       Following the above-mentioned online transfers in the amounts of $5,000.00, $600.00, and

$1,800.00 into TD Bank account number ending in 2534, the Defendant drained the account

through ATM withdrawals and debit card purchases.

VICTIM 8

       VICTIM 8 is a public school system in a U.S. city. The Defendant targeted VICTIM 8 in

two separate business e-mail compromise schemes.

       First, on or about September 8, 2017, VICTIM 8 was fraudulently induced into making an

ACH payment in the amount of $478,440.69 into BB&T Account 3627.           On or about September

15, 2017, VICTIM 8 was fraudulently induced into making another ACH payment in the amount

of $60,000.00 into BB&T Account 3627.

       In fact, the Defendant opened BB&T Account 3627 on or about June 29, 2017, in the name

of CO-CONSPIRATOR COMPANY 13, using the false alias Christopher Lowell.             Following the

fraudulent wire transfer from VICTIM 7, the Defendant rapidly liquidated the proceeds through

transactions including online transfers to an associated BB&T account in the name of CO-

CONSPIRATOR COMPANY 13, ATM withdrawals, and checks.                    Relevant transactions are

summarized below:



                                                11
          Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 12 of 28




Table 6: BB&T Account 3627, CO-CONSPIRATOR COMPANY 13

 Date                  Amount Transaction
 9/8/17             $478,440.69 ACH transfer from VICTIM 8
 9/8/17              $20,000.00 Online transfer to BB&T account number ending in 3635 in
                                the name of CO-CONSPIRATOR COMPANY 13
 9/11/17                $500.00 ATM withdrawal
 9/11/17             $91,530.47 Check to CO-CONSPIRATOR 17
 9/12/17             $87,421.10 Check to CO-CONSPIRATOR COMPANY 14
 9/13/17            $151,364.19 Check to CO-CONSPIRATOR COMPANY 15
 9/15/17             $60,000.00 ACH transfer from VICTIM 8
 9/18/17            $116,345.64 Check to CO-CONSPIRATOR 18
 9/18/17             $50,000.00 Online transfer to BB&T account number ending in 3635 in
                                the name of CO-CONSPIRATOR COMPANY 13
 9/19/17                $600.00 ATM withdrawal

         Following the above-mentioned online transfers in the amounts of $20,000.00 and

$50,000.00 into BB&T account number ending in 3635, the Defendant partially drained the

account through debit card purchases and an ATM withdrawal in the amount of $600.00 on or

about September 19, 2017.

         Second, in addition, on or about September 15, 2017, VICTIM 8 was fraudulently induced

into making an ACH payment in the amount of $2,106,203.43 into TD Bank Account 2526. As

noted above, TD Bank Account 2526 was opened by the Defendant under the name CO-

CONSPIRATOR COMPANY 12, using the false alias John Dwayne Lawler. This fraudulent

payment was reversed on or about September 22, 2017, before the Defendant could access the

funds.

VICTIMS 9 and 10

         VICTIM 9 is a company based in Austin, Texas.      VICTIM 10 is a company based in

Trophy Club, Texas corresponding to a medical center.



                                               12
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 13 of 28




       On or about September 6, 2017, an envelope addressed to a close relative of the Defendant

was sent by mail to a luxury apartment building in the District of Columbia.          In fact, the

Defendant was living at the specified address under a lease in the name of his close relative.

Pursuant to a search warrant, federal agents intercepted the envelope before it could be delivered

to the Defendant. See No. 17-mj-797 (D.D.C. Oct. 30, 2017) [Under Seal].

       Inside the envelope, an inner envelope held two checks.   The first check was issued on or

about August 3, 2017 by VICTIM 9, in the amount of $29,209.48.         The check was originally

made payable to a business partner of VICTIM 9, but the check was altered to appear payable to

CO-CONSPIRATOR COMPANY 19.               The second check was issued on or about August 24,

2017 by VICTIM 10, in the amount of $23,948.00.      The check was originally made payable to a

business partner of VICTIM 10, but the check was altered to appear payable to CO-

CONSPIRATOR 19.         If the checks had been allowed to reach the Defendant, he and his co-

conspirators would have deposited and laundered them, as they had done in the other schemes.

   A. Search Warrant and Arrest

       On November 20, 2017, federal agents executed a search warrant on the Defendant’s

luxury apartment in the District of Columbia.   Agents recovered, among other things:

              14 false driver’s licenses bearing the Defendant’s photograph and the names of
               assorted false aliases, including aliases with the initials J.D.L., C.T.L., D.L.J.,
               M.J.B., J.F., W.J.B., J.M.C., D.R.W., E.C.W., M.B., and J.H. See Ex. A.

              3 false driver’s licenses bearing a female co-conspirator’s photograph and the
               names of the co-conspirator’s false aliases. See id.

              1 false Social Security Card in the name of the Defendant’s false alias, C.T.L. See
               id.



                                                13
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 14 of 28




              Several MGM Casino cards in the name of the Defendant’s false alias, M.B. See
               id.

              A printed-out copy of the Wikipedia article on “Bank Fraud.” See Ex. B.

              A copy of a journal article entitled, “Automating Online Banking Fraud-Automatic
               Transfer System: The Latest Cybercrime Toolkit Feature,” with key passages
               underlined by hand. See Ex. C.

              Books and materials about identity theft and creating false aliases, including the
               book The Paper Trip I, with handwritten notes and underlining, and a catalog of
               books entitled “The Ultimate Guides to New Identity.” See Ex. D (excerpts); Ex.
               E.

              Handwritten notes that appear to pertain to obtaining a line of credit through a shell
               company. See Ex. F.

              One iPhone and seven Samsung mobile phones, which contained WhatsApp chats
               and embedded photographs relating to a variety of bank fraud and BEC schemes.
               WhatsApp is an encrypted messaging application.

       On the same day, the Defendant was arrested pursuant to a criminal complaint and arrest

warrant related to the scheme involving VICTIM 1. See United States v. Orji, No. 17-mj-876.

During his initial appearance on November 20, 2017, the Defendant falsely asserted through

counsel (twice) that he was a U.S. citizen, even though he is a Nigerian citizen who has litigated

his immigration status and is subject to a prior order of removal.   See United States v. Orji, No.

17-mj-876, 11/20/17 Tr. at 8:1-2, 8:16; Ex. G (May 9, 2012 Immigration Court Order ordering

Defendant’s removal from United States).

   B. Jail Calls

       Immediately following his arrest, the Defendant began to reach out to co-conspirators from

D.C. Jail to instruct them to continue committing fraud.   For example, on or about November 20,

2017, the Defendant placed a call to INDIVIDUAL A, and asked INDIVIDUAL A to contact a


                                                14
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 15 of 28




female co-conspirator, CO-CONSPIRATOR A (“CC-A”).                      The Defendant provided

INDIVIDUAL A with the following instructions regarding CC-A and a second co-conspirator,

CO-CONSPIRATOR B (“CC-B”):

       Defendant:     Yeah, when you talk to her, just let her know everything’s good, she should
                      still do what she’s doing, just make sure she check everything and tell her
                      to send you a screenshot to your WhatsApp, of everything, like you
                      know. . . . I’ll explain everything when I see you, just tell her that
                      everything’s still good, that she should just check the stuff on Wednesday.
                      If everything is good, you know, she should just proceed as, what’s it called.
                      Once you tell her that, you know, everything is good. [CC-B] gave her
                      some work to do, you know. I was supervising. . . . There’s some money
                      still, there’s some money still that she’s, she just needs to, you know,
                      communicate with you and [CC-B]. Give her [CC-B’s] number, so [CC-
                      B], so you don’t have to talk to, you know, just tell [CC-B] to talk to her,
                      and what’s it called, I’ma make sure everything, he going to run everything
                      through her.

       On or about November 26, 2017, the Defendant placed another call to INDIVIDUAL A,

who established a three-way connection to CC-A so that the Defendant could speak directly to her

regarding two accounts, ACCOUNT A and ACCOUNT B.              Investigators believe ACCOUNT A

and ACCOUNT B are shell corporation accounts involved in additional stolen check and other

fraud schemes:

       Defendant:     You gotta make sure that [ACCOUNT A], that [ACCOUNT A], hello?
                      That was for [CC-A’s alias], right? That was for [CC-A’s alias], right?
                      You gotta make sure that [stuff] is positive and make sure it’s good, like,
                      you gotta plead—

       CC-A:          It’s good, it’s good.

       Defendant:     Oh, the money came back into it?

       CC-A:          Yeah, it’s good.

                      …



                                               15
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 16 of 28




        Defendant:    Just make sure all that stuff is good. [CC-A’s alias], what’s it called, um
                      [ACCOUNT B], um, what’s it called, what’s the other jones, what’s the
                      other jones, what’s the other jones? . . . [CC-A’s alias], [ACCOUNT B],
                      and what’s it called, the other jones, the—

        CC-A:         [ACCOUNT A]?

        Defendant:    [ACCOUNT A], make sure [ACCOUNT A] is good, [ACCOUNT B], and
                      everything you just, make sure they good and run them, just keep running
                      them, just keep running them. Everything is gonna be all right. One of
                      my people gonna, I’m gonna try to talk to my people so at least I can get
                      some, you know, bread, you know.

   C. Procedural History

        On March 22, 2018, the Defendant was indicted by grand jury for the scheme involving

VICTIM 1.     See ECF 11.   Following negotiations between the government, the Defendant, and

the Defendant’s counsel, the parties agreed to the plea agreement and two-count Superseding

Information pertaining to the Defendant’s role in the overall fraud and money laundering

conspiracy. See ECF Nos. 16-22. Defendant entered his guilty plea on or about October 26,

2018.

                              SENTENCING CALCULATION

   A. Statutory Maximums and Mandatory Minimums

        There is no statutory minimum penalty for a violation of either 18 U.S.C. § 1349 (Count

One) or 18 U.S.C. § 1956(h) (Count Two).

        A violation of 18 U.S.C. § 1349 predicated on conspiracy to violate 18 U.S.C. § 1344(2)

carries a maximum sentence of 30 years of imprisonment; a fine of $1,000,000, pursuant to 18

U.S.C. § 1344; a term of supervised release of not more than 5 years, pursuant to 18 U.S.C.




                                              16
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 17 of 28




§ 3583(b)(1); mandatory restitution under 18 U.S.C. § 3663A; and an obligation to pay any

applicable interest or penalties on fines and restitution not timely made.

       A violation of 18 U.S.C. § 1956(h) predicated on conspiracy to violate 18 U.S.C.

§§ 1956(a)(1)(B)(i) and 1957 carries a maximum sentence of 20 years of imprisonment; a fine of

$500,000 or twice the value of the property involved in the transaction, pursuant to 18 U.S.C.

§ 1956(a)(1); a term of supervised release of not more than 3 years, pursuant to 18 U.S.C.

§ 3583(b)(2); mandatory restitution under 18 U.S.C. § 3663A; and an obligation to pay any

applicable interest or penalties on fines and restitution not timely made.

       The Court must also impose a $100 special assessment under 18 U.S.C. § 3013.

Additionally, U.S.S.G. § 5E1.2 indicates that the Court may impose a fine that is sufficient to pay

the federal government the costs of any imprisonment, term of supervised release, and period of

probation.

   B. Sentencing Guidelines Calculation

       Plea Agreement. Under the plea agreement, the parties agreed to the following estimated

offense level calculations.    ECF No. 17, at 3.      For Count One, the base offense level for

conspiracy to commit bank fraud where the actual and intended loss is $5,717,596.23 is 25.

U.S.S.G. §§ 2X1.1(a), 2B1.1(a)(1), (b)(1)(J).    Because the offense involved 10 or more victims

and sophisticated means, an additional 4 points are added.        Id. § 2B1.1(b)(2)(A)(i), (b)(10). 1



       1
           According to U.S.S.G. § 2B1.1 Application Note 9, the sophisticated means
enhancement is appropriate where the offense involved “especially complex” or “intricate” means,
such as “fictitious entities” or “corporate shells.” Here, the Defendant typically committed the
bank frauds by registering fraudulent shell corporations, often in the name of the payee of a stolen


                                                 17
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 18 of 28




For Count Two, the base offense level for a money laundering conspiracy where the value of the

laundered funds is $1,657,170.33 is 22.       U.S.S.G. §§ 2S1.1(a)(2), 2B1.1(b)(1)(I).     A 2-point

enhancement applies for a conviction under § 1956.         U.S.S.G. § 2S1.1(b)(2)(B).    In addition,

because the offense involves sophisticated laundering, an additional 2 points are added.    U.S.S.G.

§ 2S1.1(b)(3). 2   Under grouping rules, the two counts are grouped together and the overall

offense level is 29.   See U.S.S.G. §§ 3D1.1(a)(1)-(2), 3D1.2(b), 3D1.3(a).

       Because the Defendant has accepted responsibility for the offense and has assisted

authorities in the prosecution of the misconduct by timely notifying the government of his intention

to enter a plea of guilty, the government recommends a 3-level reduction in the offense level. Id.

§ 3E1.1(a)-(b).    The parties’ final estimated offense level is therefore 26.


check, and establishing bank accounts in the name of the fraudulent shell corporation using the
additional deception of a false ID and/or alias.
       2
           According to U.S.S.G. § 2S1.1 Application Note 5, the sophisticated means
enhancement is appropriate where the offense involved “complex or intricate” laundering activity,
such as “fictitious entities,” “shell corporations,” or “two or more levels (i.e., layering) of
transactions.”    Here, the Defendant’s laundering typically involved multiple levels of
laundering—such as transferring criminal proceeds to co-conspirators or other accounts under the
Defendant’s control—often involving additional shell corporations and false aliases.

        Courts have found it appropriate to apply both the sophisticated means enhancement for a
fraud offense and the sophisticated laundering enhancement for a money laundering offense as
long as there is an independent basis for both. See, e.g., United States v. Cabrera, 635 F. App’x
801, 808, 2015 WL 9487925 (11th Cir. Dec. 30, 2015) (unpublished) (“Because the two
enhancements recognize and punish different harms from fundamentally different conduct,
application of both enhancements is not impermissible double counting . . . .”); United States v.
Kassim, 598 F. App’x 831, 831 (3d Cir. Apr. 15, 2015) (unpublished). Here, the Defendant’s
conduct warrants enhancements at both levels. For example, in the scheme involving VICTIM
1, the Defendant committed the initial bank fraud using a shell company and his “Walter Douglas”
alias. Then, he laundered the proceeds through additional co-conspirator companies, and moved
the bulk of the proceeds through a second bank account in the name of CO-CONSPIRATOR
COMPANY 1, which the Defendant established using another false alias, “Glenn Briggs.”

                                                  18
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 19 of 28




       PSR Calculation.      The government acknowledges that the PSR arrives at a different

calculation of the applicable Guidelines—resulting in an offense level of 33—primarily because it

begins calculation of Count Two with U.S.S.G. § 2S1.1(a)(1) rather than § 2S1.1(a)(2). See PSR

¶¶ 84-98. However, the government entered into the plea agreement in good faith, including the

estimated Guideline calculation therein, and stands by its commitment to limit its allocution to “no

more than the middle of the Estimated Guidelines Range, that is, no more than 87 months.”      ECF

No. 17, at 34, 5.

       Guidelines Range.      The plea agreement estimated the Defendant’s criminal history score

to be 4, resulting in a criminal history category of III.   ECF 17, at 4.    Offense level 26 (the

estimated level in the plea agreement) in conjunction with criminal history category III results in

a Guidelines range of 78-97 months of incarceration.        The PSR calculates the Defendant’s

criminal history score to be 11, resulting in a criminal history category of V.     PSR, ¶ 108-10.

Offense level 26 (the estimated level in the plea agreement) in conjunction with criminal history

category V results in a Guidelines range of 110-137 months.3    Offense level 33 (the offense level

calculated in the PSR) in conjunction with criminal history category V results in a Guidelines range

of 210-262 months. PSR, ¶ 161.




       3
          Under the plea agreement, the Defendant acknowledged “that after the pre-sentence
investigation by the United States Probation Office, a different conclusion regarding your client’s
criminal convictions and/or criminal history points may be reached and your client’s criminal
history points may increase or decrease.” ECF No. 17, at 4. Further, the plea agreement
provides that “the parties are free to argue for a Criminal History Category different from that
estimated [in the plea agreement].” Id. at 5.

                                                19
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 20 of 28




                           SENTENCING RECOMMENDATION

   A. Sentencing Factors

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court held that the

Sentencing Guidelines are no longer mandatory.       However, the Guidelines are “the product of

careful study based on extensive empirical evidence derived from the review of thousands of

individual sentencing decisions” and “should be the starting point and the initial benchmark” in

determining a defendant’s sentence. United States v. Gall, 552 U.S. 38, 46, 49 (2007).

Accordingly, this Court “should begin all sentencing proceedings by correctly calculating the

applicable Guidelines range.” Id. at 49.

       Next, the Court should consider all of the applicable factors set forth in 18 U.S.C.

§ 3553(a). Id. at 49-50.   The Guidelines themselves are designed to calculate sentences in a way

that implements the considerations relevant to sentencing as articulated in § 3553(a).      United

States v. Rita, 551 U.S. 338, 347-351 (2007). The § 3553(a) factors include, inter alia: (1) the

nature and circumstances of the offense; (2) the history and characteristics of the defendant; (3)

the need for the sentence imposed to reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for the offense, and to afford adequate deterrence to criminal

conduct and protect the public from further crimes of the defendant; (4) the need to avoid

unwarranted sentence disparities; and (5) the need to provide restitution to any victims of the

offense. See 18 U.S.C. § 3553(a)(1)-(7).




                                                20
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 21 of 28




   B. Sentencing Recommendation

       The government recommends that the Court sentence the Defendant to 87 months of

imprisonment followed by five years of supervised release.     When the government entered into

the plea agreement, it made a judgment that a sentence of 87 months would reflect the seriousness

of the Defendant’s conduct as well as the history and characteristics of the Defendant, and that

such a sentence would be reasonable and appropriate in light of the factors set forth in § 3553(a).

The government stands by that assessment today.

           1. The Nature and Circumstances of the Offense

       The Defendant engaged in a systematic, long-running conspiracy to commit a variety of

financial frauds involving at least 10 victims, 15 accounts opened and/or controlled by the

Defendant (PNC Account 2318; PNC Account 6681; Capital One Account 7983; TD Bank

Account 2079; Citizens Bank Accounts 6958 and 6893; Wells Fargo Account 3302; Citibank

Account 8636; Bank of America Account 6583; TD Bank Accounts 2526, 2542, 2568, and 2534;

and BB&T Accounts 3627 and 3635); and more than $5.7 million in intended losses.               The

Defendant and his co-conspirators then engaged in meticulous laundering activity to ensure that

the fraud proceeds could not be recovered.     This was not a momentary lapse of judgment.       It

was a concerted conspiracy lasting more than two years, requiring the Defendant to take elaborate

steps at each stage, scheme after scheme, year after year: coordinating with co-conspirators to

obtain access to stolen checks, business e-mail compromise schemes, or other frauds; procuring

false identity documents; registering fraudulent shell corporations; establishing fraudulent bank

accounts; and engaging in convoluted financial transactions by himself as well as with a network

of co-conspirators.

                                                21
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 22 of 28




       Indeed, as the documents recovered from the Defendant’s apartment show, the Defendant

devoted himself to the study of crime.   He printed out the Wikipedia article on bank fraud; he had

a journal article on “Online Banking Fraud” in which he underlined key passages by hand; and he

appeared to sketch out ideas for new fraudulent schemes on notepaper.    He kept a treatise on false

identities, The Paper Trip I, with handwritten notes and underlining.   These materials show that

the Defendant made a deliberate choice to use his talents for criminal ends.

       The Defendant’s conduct inflicted more than $900,000 in victim losses—and the losses

would have been much higher if the Defendant had succeeded in more of his schemes.             The

Defendant, moreover, showed no compunction about whom he was stealing from.            His victims

included an individual who happened to call their bank in order to take precautions before an

international trip, only to have their account looted by the Defendant and a bank insider (VICTIM

2); an individual saving for retirement (VICTIM 3); an individual attempting to purchase a new

home—who lost their entire down payment to the Defendant’s fraud (VICTIM 7); a public school

system—which the Defendant victimized not once but twice, although the second wire transfer of

more than $2.1 million was reversed just in time (VICTIM 8); and a medical center (VICTIM 10);

as well as numerous companies and small businesses that depended on the payments that the

Defendant and his co-conspirators intercepted. Meanwhile, the Defendant lived the high life,

frequenting casinos (which he also used to launder money) and living in a luxury apartment under

a borrowed name.

       In short, the gravity of the Defendant’s offense—his continuous and sophisticated fraud

and money laundering conduct, and the harm inflicted on numerous victims—supports a serious

term of imprisonment within the Guidelines range.

                                                22
           Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 23 of 28




             2. The History and Characteristics of the Defendant

          The Defendant is a professional fraudster and money launderer. He has spent most of his

adult life in and out of the justice system and engaging in a pattern of increasingly serious offenses.

See PSR ¶¶ 100-21 (detailing 7 prior convictions and as many as 11 additional arrests).           The

Defendant’s history of recidivism and lack of mitigating circumstances provides ample support for

a mid-Guidelines sentence of imprisonment.

          Significantly, during the period of the Defendant’s offenses in this case, he was repeatedly

arrested for fraud-related activity in the District of Columbia.   For example, on or about April 8,

2016, the Defendant was arrested after an incident that occurred at a TD Bank branch near Dupont

Circle.    See PSR, ¶ 107.    On that date, the Defendant entered TD Bank, identified himself using

the false alias of Jeffrey Smith, and asked to speak to a customer service representative about his

account being frozen.      TD Bank called 911 and two Metropolitan Police Department (“MPD”)

officers responded to the scene. The officers attempted to speak calmly to the Defendant within

the bank. The Defendant, however, became agitated and suddenly ran for the door.           He pushed

aside the MPD officers and broke one of the officers’ fingers.       On his way out, the Defendant

slammed open the glass door with such force that it was dislodged from its frame and shattered.

Officers pursued the Defendant on foot and eventually apprehended him. See Ex. H (TD Bank

Surveillance Footage). At the time of his arrest, the Defendant was carrying three different photo

IDs with different names and dates of birth.    The Defendant was initially charged with two counts

of Assault on a Police Office and one count of Destruction of Property.          See United States v.

Jeffrey Smith, a/k/a Michael Afam Orji, No. 2016-CMD-005263 (D.C. Super. Ct.).                 Out of



                                                  23
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 24 of 28




consideration for the Defendant’s immigration concerns, however, the Defendant was allowed to

plead to two counts of simple assault.

       Just two months later, on or about June 7, 2016, the Defendant was arrested again, in a

similar scheme, on the charge of attempted uttering in the District of Columbia. See PSR, ¶ 119.

The Defendant entered a Bank of America near Dupont Circle and attempted to withdraw $3,800

using his Bank of America debit card.      The Defendant presented a false driver’s license in the

name of Samuel Austin.       The bank teller grew suspicious and contacted the police.         The

Defendant was placed under arrest, but the case was eventually dismissed by nolle prosequi.    See

United States v. Michael A. Orji, 2016-CMD-008716 (D.C. Super. Ct.).

       These arrests show that the Defendant was on a fraud spree in the District of Columbia and

elsewhere, and that he was not deterred by law enforcement intervention. Indeed, the arrests

occurred in the midst of the conspiracies charged in this case. Even after being arrested, twice,

the Defendant continued to participate in the fraud and money laundering conspiracies for more

than a year, including the schemes targeting VICTIM 4, VICTIM 5, VICTIM 6, VICTIM 7,

VICTIM 8, VICTIM 9, and VICTIM 10 between November 2016 and October 2017.                  The only

thing that stopped him was his arrest and detention in this case—and even then, the Defendant

tried to continue his criminal activities from inside D.C. Jail through his co-conspirators.

       Finally, the Defendant has had every opportunity to succeed and pursue a legitimate

livelihood. By all accounts, he comes from a stable family of first-generation immigrants, with

well-educated parents who worked to provide the Defendant and his siblings with all the

opportunities of life in America. See PSR ¶ 123-25. Instead, the Defendant made a deliberate

choice to turn to a life of crime—and he has confirmed that decision over and over again.      The

                                                 24
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 25 of 28




Defendant’s troubling history and characteristics underscore the willfulness of his offenses and the

need for a serious term of imprisonment, both to incapacitate him from committing further offenses

and to specifically deter him from resuming his fraudulent conduct upon release.

           3. The Need for the Sentence Imposed To Reflect the Seriousness of the Offense,
              To Promote Respect for the Law, To Provide Just Punishment; To Afford
              Adequate Deterrence; and To Protect the Public from Further Crimes of the
              Defendant

       The Defendant’s fraud and money laundering offenses were deliberate and systematic, they

caused substantial harm, and they were undeterred by repeated law enforcement intervention.

The sentence in this case should reflect the seriousness of the underlying offense as well as the

need to incapacitate and provide specific deterrence for the Defendant.

       While the Defendant engaged in a variety of fraudulent schemes, the BECs merit particular

attention. BEC schemes represent a growing worldwide threat. U.S. law enforcement estimates

that BECs and similar e-mail account compromise schemes are responsible for more than $3.7

billion in worldwide losses.     See U.S. Department of Justice Press Release, 74 Arrested in

Coordinated International Enforcement Operation Targeting Hundreds of Individuals in Business

Email Compromise Schemes, June 11, 2018, available at https://www.justice.gov/opa/pr/74-

arrested-coordinated-international-enforcement-operation-targeting-hundreds-individuals.       And,

as this case shows, BECs are inherently difficult to investigate and prosecute.     Cyber criminals

operating online can reach victims anywhere in the world, as illustrated here by the fact that the

conspiracy targeted victims in Texas, New Jersey, and Colorado.       BECs also frequently involve

multiple layers of false identities, as here.   The difficulty finding and prosecuting the criminals




                                                  25
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 26 of 28




involved in BEC schemes supports a significant term of imprisonment to deter others from

participating in similar schemes.

       Moreover, as this case illustrates, financial fraud often goes hand-in-hand with money

laundering. The money laundering statutes are intended to take the profit out of crime—to target

“not only certain unlawful cash-generating schemes, but also the means by which they are

practically carried out and hidden from investigators.” United States v. Iacoboni, 363 F.3d 1, 6

(1st Cir. 2004); see also United States v. Bockius, 228 F.3d 305, 310 (3d Cir. 2000) (“Congress

intended to punish [the] use of criminally derived proceeds separately from and in addition to the

criminal conduct which produced them.”).      As the D.C. Circuit has noted, the gravity of the harm

caused by money laundering is reflected in the applicable Sentencing Guideline: “‘[U.S.S.G.]

Section 2S1.1 measures the harm to society that the money laundering causes to law enforcement’s

efforts to detect the use and production of ill-gotten gains.’” United States v. Braxtonbrown-

Smith, 278 F.3d 1348, 1356 (D.C. Cir. 2002) (quoting United States v. Allen, 76 F.3d 1348, 1369

(5th Cir. 1996)).

       Indeed, money laundering was a critical element of the schemes charged in this case.

Those schemes typically required the Defendant to provide the bank account to receive the fraud

proceeds, and then rapidly liquidate the funds—often involving additional bank accounts and co-

conspirators—before the fraud could be detected and reversed. The sentence here should reflect

the key role played by the Defendant in both facilitating the underlying bank fraud and laundering

the resulting criminal proceeds—thus ensuring the success of the overall criminal scheme.

       Given the seriousness of the harm inflicted by the Defendant’s conspiracies, it is important

to impose a sentence that will be sufficient to discourage others from participating in such schemes.

                                                 26
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 27 of 28




Indeed, general deterrence is a “crucial factor in sentencing decisions for economic” crimes.

United States v. Morgan, No. 13-6025, 635 F. App’x 423, 450 (10th Cir. Nov. 6, 2015)

(unpublished).   The legislative history of section 3553 documents Congress’s emphasis on

general deterrence in white-collar crime. See S. REP. 98-225, 76, 1984 U.S.C.C.A.N. 3182, 3259

(need to deter others is “particularly important in the area of white collar crime”).   “Because

economic and fraud-based crimes are more rational, cool, and calculated than sudden crimes of

passion or opportunity, these crimes are prime candidates for general deterrence.” United States

v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (internal quotations and citation omitted).

Imposing a sentence of 87 months of imprisonment would promote respect for the law and send a

message that fraud and money laundering are grave offenses that warrant real punishment, as

Congress and the Guidelines intend.

           4. The Need To Avoid Unwarranted Sentencing Disparities

       The principal method to avoid unwarranted sentencing disparities is to adhere to the

Sentencing Guidelines range.    See Gall v. United States, 552 U.S. 38, 54 (2007) (“Since the

District Judge correctly calculated and carefully reviewed the Guidelines range, he necessarily

gave significant weight and consideration to the need to avoid unwarranted disparities.”).

           5. The Need To Provide Restitution

       Restitution is an important factor in this case, where the Defendant’s conspiracy caused

losses of more than $900,000 to at least five victims.   However, given the Defendant’s limited

financial resources, lack of legitimate employment, and the likelihood that he will be removed




                                               27
        Case 1:18-cr-00068-BAH Document 28 Filed 01/22/19 Page 28 of 28




from the United States following any sentence, the need to provide restitution does not weigh

heavily in the determination of his sentence.

                                        CONCLUSION

       For the foregoing reasons and the information reflected in the PSR, the United States

respectfully requests that the defendant be sentenced to a period of 87 months of imprisonment to

be followed by five years of supervised release.


                                                Respectfully submitted,

                                                JESSIE K. LIU
                                                UNITED STATES ATTORNEY
                                                D.C. BAR NO. 472845


                                      BY:       /s/ Christopher B. Brown
                                                Christopher B. Brown, D.C. Bar No. 1008763
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                Tel: (202) 252-7153
                                                Fax: (202)202-514-6010
                                                Christopher.Brown6@usdoj.gov




                                                  28
